DENY; and Opinion Filed July 26, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00844-CV

                         IN RE CALVIN ERVIN MCNAC, Relator

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F03-71678-T

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Lewis
       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

access to the trial record. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding). Accordingly, we DENY relator=s petition for

writ of mandamus.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE


130844F.P05